Citation Nr: 0610989	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  99-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder 
as due to tobacco use in service or due to nicotine 
dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from July 1962 to 
September 1965.

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2004, it was remanded to the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO) for further development and readjudication.  A 
supplemental statement of the case was issued in January 
2006, and the case was returned to the Board for further 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

The fundamental purpose of the Board's July 2004 remand was 
to provide the veteran a VA psychiatric examination to 
determine if he has a nicotine dependence disorder that had 
been acquired in service and if, so, to afford the veteran a 
respiratory examination to determine whether any service 
acquired nicotine dependence was the proximate cause of any 
existing respiratory disability.  

Pursuant to the Board's remand, a VA psychiatric examination 
was conducted in April 2005 wherein nicotine dependence was 
diagnosed and determined to have been acquired in service, 
and to have resulted in the continued use of tobacco products 
after service.  Following that examination, in August 2005, 
the veteran's chart and claims file were reviewed by a VA 
pulmonary specialist who determined that the veteran did not 
have a respiratory disability, but only a mild abnormality.  

As critically noted by the veteran's representative in a 
March 2006 written brief, the veteran was not provided with a 
VA respiratory examination as had been directed in the 
Board's July 2004 remand.  The Board is restrained by United 
States Court of Appeals for Veterans Claims (Court) precedent 
from proceeding without the RO having followed all of the 
Board's own directives. 38 C.F.R. § 19.31 (2003); Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board finds further that 
obtaining answers to the questions posed in that remand is 
essential in the determination of whether the veteran has the 
claimed disorder, and if so, whether it can be etiologically 
related to service.  Therefore, further examination is 
warranted for purposes of making a determination as to the 
issue of entitlement to service connection for a respiratory 
disorder due to nicotine dependence.  

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal and a remand of this case is otherwise 
necessary, this case must also be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  


Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The AMC must send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  The veteran should be asked to 
identify the names and addresses of all 
medical care providers who have treated 
him for respiratory disability since 
August 2005.  After obtaining any 
necessary release from the veteran, the 
AMC should obtain copies of all treatment 
records from the identified providers, 
not already of record.

4.  After any additional evidence has 
been obtained and associated with the 
file, the AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a respiratory 
examination, including on a fee basis if 
necessary.  

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination.

The examiner must annotate the 
examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special tests and studies, including 
pulmonary function studies, should be 
conducted.

The examiner should specifically provide 
an opinion as to whether the veteran 
meets the criteria for the diagnosis of a 
respiratory disability.  If any 
respiratory disability is diagnosed, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any service acquired nicotine dependence 
was the proximate cause of any existing 
respiratory disability.  A complete 
rationale for all opinions expressed must 
be provided. 

5.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claim of entitlement to 
service connection for a respiratory 
disorder as due to tobacco use in service 
or due to nicotine dependence.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim of 
entitlement to service connection for a respiratory disorder 
as due to tobacco use in service or due to nicotine 
dependence, and may result in a denial.  38 C.F.R. § 3.655 
(2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

